Title: To George Washington from William Duer, 11 October 1780
From: Duer, William
To: Washington, George


                  
                     Sir
                     Philadelphia October 11th 1780.
                  
                  Since my Arrival in this City I have received a Peice of
                     Information which I esteem it my Duty to communicate to you. Mrs Lewis Junr
                     (Daughter of Mr Lewis late a Member in Congress from our State) who is returned
                     about three Weeks since from a Visit to her Sister in the City of New
                        York) informs me, "that it was currently assisted by a
                     Number of Persons of Character in that Town that Mr Thomas Smith Brother to
                     Joshua Smith was in New York, about the 14 or 15th September last; that she saw
                     Persons, who declared they had seen him; and that she has no doubt but that the
                     Fact was so. From Mrs Lewis’ Character, and her Connections in New York, who
                     are attached to the British, I think the Evidence she gives may be relied on. I
                     therefore submit to your Excellency the Propriety of immediately ordering Mr
                     Thomas Smith to be apprehended, and his Papers seized. Should you think fit to
                     decline giving these Orders, I have to request the favor of you to transmit to
                     Governor Clinton a Copy of this Letter that the State may take such measures, in
                     consequence, as they shall think for the public Benefit. I have the Honor to be
                     with great Respect, Your Excellency’s Obedt Hble servt
                  
                     W. Duer
                  
               